DETAILED ACTION
This is a non-final Office action in response to communications received on 4/12/2021.  Claims 1-9 are pending and are examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings filed 4/12/2021 are acknowledged.
Priority
Priority to 11/5/2018 is recognized.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fan (US 2018/0173980) in view of Van OS (US 2019/0080072) and Eder (US 2017/0286754).
Regarding claim 1, Fan discloses the limitations substantially as follows:
An information processing apparatus comprising: 
	a memory configured to store instructions; and 
	a processor configured to execute the instructions to: 
	output first information to prompt a user to perform an action (Fan, paras. [0217], [0267]-[0269], [0374], [0456]: output instructions prompting user to execute an action with their face (i.e. perform an action)); [output instructions prompting user to perform a specific movement/action (i.e. action of enrolling/registering via a specific/manner])
	acquire second information corresponding to the action performed by the user (Fan, paras. [0217], [0267]-[0269], [0374], [0456]: capture/acquire action detection result comprising action images of a face of the user corresponding to actions a user is prompted to perform with their face)
	wherein the action performed by the user is proper based on the second information matching the first information, and the action performed by the user is improper based on the second information not matching the first information (Fan, paras. [0217]: where the user action is verified (i.e. action performed by user is proper) when the action detection result matches the action instruction, and the user action is not verified when the action detection result does not match the action instruction).
Fan does not explicitly disclose the limitations of claim 1 as follows:
		display a frame indicating a progress of acquiring the second information; 
	wherein the frame indicates that the action performed by the user is proper, and the frame indicates that the action performed by the user is improper.
However, in the same field of endeavor, Eder discloses the remaining limitations of claim 1 as follows:
	display a frame indicating a progress of acquiring the second information (paras. [0036]-[0038], [0040]-[0041], [0044], [0045], Figs. 6-7 & 9: frame is a progress bar that indicates the progress of acquiring all the information necessary to perform facial recognition); 
Eder is combinable with Fan because both are from the same field of performing facial recognition.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to integrate Eder’s method of displaying a frame indicating the progress of acquiring facial recognition information with the system of Fan in order to make the system more user friendly by increasing user feedback by visually providing a means for a user to determine the progress of acquiring progress status information.
Neither Eder or Fan discloses the remaining claim 1 limitations:
	wherein the frame indicates that the action performed by the user is proper, and the frame indicates that the action performed by the user is improper.
However, in the same field of endeavor, Van OS discloses the remaining limitations of claim 1 as follows:
	wherein the frame indicates that the action performed by the user is proper, and the frame indicates that the action performed by the user is improper (paras. [0400]-[0401], [0952], [1288]: authentication indicators, similar to progress indicators, frame the face by surrounding the face (i.e. frame) and indicate the status of the authentication as successful (i.e. action performed by user is proper) and unsuccessful (i.e. action performed by user is improper)).
Van OS is combinable with Fan and Eder  because all three are from the same field of endeavor of facial recognition/authentication.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to integrate Van OS’s method of having the frame indicate whether the action performed by the user successfully authenticates the user with the system of Fan and Eder in order to make the system more user friendly by providing increased user feedback by conveying to the user visually when they have successfully provided proper input to the system.

	Regarding claims 2, 5 and 8, Fan, Van OS and Eder disclose the limitations of the apparatus of claim 1, the method of claim 4 and the non-transitory computer readable medium of claim 7.
Fan discloses the limitations of claims 2, 5 and 8 as follows:
	wherein the processor is further configured to execute the instructions to output information about authentication failure when a predetermined time limit is elapsed, even when the action performed by the user is determined to be proper (Fan, paras. [0269], [0283], [0287]: executing instructions to output error information indicating action liveness failed (i.e. authentication failed) when the time expired before the user could execute the action) (see also Van OS, paras. [0411], [0415]-[0417], [0426]-[0427], Fig. 9W: outputting information indicating proper alignment and/or enrollment attempt failed (I.e. authentication failure info) after a predetermined amount of time (i.e. time limit elapses) even when user properly positions their face within an acceptable distance if the quality of the facial features causes the facial authentication to be adversely affected).

	Regarding claims 3, 6 and 9, Fan, Van OS and Eder disclose the limitations of the apparatus of claim 1, the method of claim 4 and the non-transitory computer readable medium of claim 7.
Van OS and Eder disclose the limitations of claims 3, 6 and 9 as follows:
	wherein the frame indicates a progress bar (see also Eder, paras. [0019], [0036]-[0038], [0040]-[0042], [0044]-[0045], Figs. 6-8: frame containing a progress bar indicating progress of performing facial recognition by obtaining and recognizing multiple images of the face) which increases as more images required for a spoofing determination are acquired as the second information (Van OS, paras. [0961], [00401], [01288]: authentication indicator (i.e. framing the face) in the form of a progress bar for indicating progress of authentication, which includes capturing facial images for authentication (i.e. more images for making spoofing determination)).
The same motivation to combine Fan, Van OS and Eder utilized in claims 1, 4 and 7 is equally applicable in the instant claim.

	Regarding claim 4, Fan discloses the limitations substantially as follows:
An information processing method comprising: 
	outputting first information to prompt a user to perform an action (Fan, paras. [0217], [0267]-[0269], [0374], [0456]: output instructions prompting user to execute an action with their face (i.e. perform an action)); [output instructions prompting user to perform a specific movement/action (i.e. action of enrolling/registering via a specific/manner])
	acquiring second information corresponding to the action performed by the user (Fan, paras. [0217], [0267]-[0269], [0374], [0456]: capture/acquire action detection result comprising action images of a face of the user corresponding to actions a user is prompted to perform with their face)
	wherein the action performed by the user is proper based on the second information matching the first information, and the action performed by the user is improper based on the second information not matching the first information (Fan, paras. [0217]: where the user action is verified (i.e. action performed by user is proper) when the action detection result matches the action instruction, and the user action is not verified when the action detection result does not match the action instruction).
Fan does not explicitly disclose the limitations of claim 4 as follows:
		displaying a frame indicating a progress of acquiring the second information; 
	wherein the frame indicates that the action performed by the user is proper, and the frame indicates that the action performed by the user is improper.
However, in the same field of endeavor, Eder discloses the remaining limitations of claim 4 as follows:
	displaying a frame indicating a progress of acquiring the second information (paras. [0036]-[0038], [0040]-[0041], [0044], [0045], Figs. 6-7 & 9: frame is a progress bar that indicates the progress of acquiring all the information necessary to perform facial recognition); 
Eder is combinable with Fan because both are from the same field of performing facial recognition.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to integrate Eder’s method of displaying a frame indicating the progress of acquiring facial recognition information with the system of Fan in order to make the system more user friendly by increasing user feedback by visually providing a means for a user to determine the progress of acquiring progress status information.
Neither Eder or Fan discloses the remaining claim 4 limitations:
	wherein the frame indicates that the action performed by the user is proper, and the frame indicates that the action performed by the user is improper.
However, in the same field of endeavor, Van OS discloses the remaining limitations of claim 4 as follows:
	wherein the frame indicates that the action performed by the user is proper, and the frame indicates that the action performed by the user is improper (paras. [0400]-[0401], [0952], [1288]: authentication indicators, similar to progress indicators, frame the face by surrounding the face (i.e. frame) and indicate the status of the authentication as successful (i.e. action performed by user is proper) and unsuccessful (i.e. action performed by user is improper)).
Van OS is combinable with Fan and Eder  because all three are from the same field of endeavor of facial recognition/authentication.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to integrate Van OS’s method of having the frame indicate whether the action performed by the user successfully authenticates the user with the system of Fan and Eder in order to make the system more user friendly by providing increased user feedback by conveying to the user visually when they have successfully provided proper input to the system.

	Regarding claim 7, Fan discloses the limitations substantially as follows:
A non-transitory computer readable medium having stored thereon a program for performing a method comprising: 
	outputting first information to prompt a user to perform an action (Fan, paras. [0217], [0267]-[0269], [0374], [0456]: output instructions prompting user to execute an action with their face (i.e. perform an action)); [output instructions prompting user to perform a specific movement/action (i.e. action of enrolling/registering via a specific/manner])
	acquiring second information corresponding to the action performed by the user (Fan, paras. [0217], [0267]-[0269], [0374], [0456]: capture/acquire action detection result comprising action images of a face of the user corresponding to actions a user is prompted to perform with their face)
	wherein the action performed by the user is proper based on the second information matching the first information, and the action performed by the user is improper based on the second information not matching the first information (Fan, paras. [0217]: where the user action is verified (i.e. action performed by user is proper) when the action detection result matches the action instruction, and the user action is not verified when the action detection result does not match the action instruction).
Fan does not explicitly disclose the limitations of claim 7 as follows:
		displaying a frame indicating a progress of acquiring the second information; 
	wherein the frame indicates that the action performed by the user is proper, and the frame indicates that the action performed by the user is improper.
However, in the same field of endeavor, Eder discloses the remaining limitations of claim 7 as follows:
	displaying a frame indicating a progress of acquiring the second information (paras. [0036]-[0038], [0040]-[0041], [0044], [0045], Figs. 6-7 & 9: frame is a progress bar that indicates the progress of acquiring all the information necessary to perform facial recognition); 
Eder is combinable with Fan because both are from the same field of performing facial recognition.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to integrate Eder’s method of displaying a frame indicating the progress of acquiring facial recognition information with the system of Fan in order to make the system more user friendly by increasing user feedback by visually providing a means for a user to determine the progress of acquiring progress status information.
Neither Eder or Fan discloses the remaining claim 7 limitations:
	wherein the frame indicates that the action performed by the user is proper, and the frame indicates that the action performed by the user is improper.
However, in the same field of endeavor, Van OS discloses the remaining limitations of claim 7 as follows:
	wherein the frame indicates that the action performed by the user is proper, and the frame indicates that the action performed by the user is improper (paras. [0400]-[0401], [0952], [1288]: authentication indicators, similar to progress indicators, frame the face by surrounding the face (i.e. frame) and indicate the status of the authentication as successful (i.e. action performed by user is proper) and unsuccessful (i.e. action performed by user is improper)).
Van OS is combinable with Fan and Eder  because all three are from the same field of endeavor of facial recognition/authentication.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to integrate Van OS’s method of having the frame indicate whether the action performed by the user successfully authenticates the user with the system of Fan and Eder in order to make the system more user friendly by providing increased user feedback by conveying to the user visually when they have successfully provided proper input to the system.

Conclusion
For the above-stated reasons, claims 1-9 are rejected.
Prior art considered but not relied upon includes:
1) Nechyba (US 2014/0307929) discloses enrolling a facial image of a user and authenticating a user by capturing facial images and facial gestures of a user and comparing them against the stored enrolled facial images in order to perform facial recognition and liveness (paras. [0037]-[0039], [0050]-[0053]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571)272-4583.  The examiner can normally be reached on 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARON S LYNCH/Primary Examiner, Art Unit 2438